Filed 7/16/14 P. v. Joyce CA2/6
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                   DIVISION SIX


THE PEOPLE,                                                                  2d Crim. No. B249211
                                                                          (Super. Ct. No. 2013006956)
     Plaintiff and Respondent,                                                 (Ventura County)

v.

ROBERT BRIAN JOYCE,

     Defendant and Appellant.



                   Robert Brian Joyce appeals a judgment after conviction by guilty plea to
one count of carjacking. (Pen. Code, § 215, subd. (a).) The trial court sentenced him to
five years in state prison. We affirm.
                   Joyce took a car from a man at gunpoint and beat him. Joyce initially pled
guilty to one count of carjacking in exchange for a three-year term. The trial court
decided a three-year term was not in the interest of justice after it reviewed the sentencing
report and heard a statement from the victim’s father. The court indicated five years was
the appropriate term. It allowed Joyce to withdraw his plea. Joyce expressly reaffirmed
his plea, understanding that the court would sentence him to a five-year term.
                   Joyce filed a notice of appeal. We appointed counsel to represent Joyce.
After counsel examined the record, he filed an opening brief raising no issues.
              On August 28, 2013, we advised Joyce that he had 30 days within which to
personally submit any contentions or issues that he wished to raise on appeal. We have
not received a response.
              We have reviewed the entire record and are satisfied that Joyce’s attorney
has fully complied with his responsibilities and that no arguable issue exists. (People v.
Wende (1979) 25 Cal. 3d 436, 441.)
              The judgment is affirmed.
              NOT TO BE PUBLISHED.




                                          GILBERT, P.J.


We concur:



              YEGAN, J.



              PERREN, J.
                                 Kevin J. McGee, Judge

                            Superior Court County of Ventura

                           ______________________________




            Richard B. Lennon, under appointment by the Court of Appeal, for
Defendant and Appellant.
            No appearance for Respondent.